Citation Nr: 1132979	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus for the period from February 14, 2004, to December 30, 2009.  

5.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus for the period beginning December 30, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.

In June 2009, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in August 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues of entitlement to service connection for glaucoma and hypertension and entitlement to a disability rating in excess of 20 percent for diabetes mellitus for the period beginning December 30, 2009, addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's accounts of acoustic trauma in service have been consistent and 
credible and have not been refuted. 

2.  The Veteran has credibly reported continued hearing difficulty since service and the record includes a medical opinion linking current hearing loss disability as defined by regulation to in-service acoustic trauma.

3.  It is not shown prior to December 30, 2009, that the Veteran's diabetes required an oral hypoglycemic agent and no clinical evidence dated prior thereto reflects that the Veteran's diabetes required insulin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 

2.  The criteria for an initial disability rating in excess of 10 percent for diabetes mellitus for the period from February 14, 2004, to December 30, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the claim for service connection for bilateral hearing loss, it is the Board's conclusion that this law does not preclude the Board from adjudicating this claim because the Board is taking action favorable to the Veteran with respect to this issue in the decision below.  As such, the adjudication of this issue poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
  
With respect to the claim for an increased rating adjudicated below, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C. § 5103(a) does not require VA to provide further notice under the VCAA upon receipt of a notice of disagreement with the rating and effective date assigned by a RO for an award of benefits.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  This is because once the rating decision was made awarding service connection, an effective date, and a disability evaluation, 5103(a) notice had served its purpose, as the claim had already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  This is the case here.  This fact notwithstanding, a May 2008 letter informed the appellant of the information and evidence necessary to prevail in his increased rating claim, to include providing the Veteran with the relevant rating criteria.  

As for the duty to assist, VA outpatient treatment reports and examination reports describing the nature of the disability associated with the Veteran's diabetes mellitus prior to December 30, 2009, have been obtained and contain sufficient clinical information to determine the proper rating to be assigned for the service connected diabetes mellitus for the period in question.  As there is no indication that there are additional records that need to be obtained that would assist in the resolution of this aspect of the claim for an increased rating for diabetes, the duty to assist has been fulfilled with respect to this aspect of the claim.   

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure 40 decibels or greater, or at least three of these five threshold levels must measure more than 25 decibels, or speech recognition must be lower than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  Id. at 159-60.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) lists his Military Occupational Specialty (MOS) as a movement specialist with a related civilian occupation as a freight traffic agent.  It would appear this MOS could be associated with acoustic trauma, and the Veteran has also testified to the undersigned that he suffered form significant acoustic trauma after a barge loaded with ammunition was detonated by underwater divers in his close proximity.  As was indicated in that portion of the August 2009 Board decision that granted service connection for tinnitus, the Veteran is competent to testify as to this noise exposure, and there is no evidence contradicting this testimony.  Thus, as was the case with respect to its grant of service connection for tinnitus, the Board will accept the fact of in-service acoustic trauma as being true.  

Reports from the Veteran's February 1967 separation examination reflect increased threshold shifts at some of the measured frequencies when compared with the audiometric findings from the April 1964 entrance examination.  The post service evidence includes reports from audiometric testing conducted in conjunction with VA outpatient treatment in January 2005 that revealed hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran also at that time reported having "long standing" hearing loss.  The record also reflects a statement dated in April 2006 from an individual who noted that the Veteran had hearing loss upon his return from service.  The Veteran's bilateral hearing loss was linked to in-service acoustic trauma by the VA examiner who conducted the February 2010 VA audiological examination as requested in the August 2009 remand.  In supporting this opinion, she noted stated that "[a] significant threshold shift is noted from entrance to discharge."  

The Veteran is competent to assert that he has had hearing loss since service, there is support for this assertion in the form of the April 2006 statement referenced above, and there is nothing in the record to suggest that this is not a credible assertion.  Acoustic trauma during service has been conceded, and while the Board may not describe the in-service threshold shifts as "significant," some shifts are demonstrated in service and a VA examiner has linked current hearing loss disability as defined by regulation to the in-service acoustic trauma.  There is no medical evidence refuting the conclusion following the February 2010 VA audiological examination.  Given this evidence, it cannot be said that the preponderance of the evidence is against the Veteran's claim.  Therefore, as a claim may only be denied if the preponderance of the evidence is against the claim, the claim for service connection for hearing loss will be granted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49. 

Increased disability rating for diabetes mellitus

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's service-connected diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent disability rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  The next higher disability rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  See Note (1).

The Board notes that service connection for diabetes mellitus was granted by a January 2006 rating decision.  A 10 percent disability rating was assigned under Diagnostic Code 7913 effective as of February 14, 2004.  Thereafter, the rating was increased to 20 percent by a May 2010 rating decision following a December 30, 2009, VA outpatient visit that indicated a hypoglycemic agent, Metformin, was added to Veteran's regimen of treatment for diabetes.  (This rating decision contained a typographical error listing an effective date of December 30, 2010 as the effective date for the increased rating to 20 percent).  As the effective date for this 20 percent rating was not assigned effective from the date of the 10 percent rating, there is for consideration whether the Veteran is entitled to an initial rating in excess of 10 percent for the period from February 14, 2004, to December 30, 2009, and a disability rating in excess of 20 percent for diabetes mellitus for the period beginning December 30, 2009.  

The adjudication below is limited to the issue of whether the Veteran is entitled to a disability rating in excess of 10 percent for the period from February 14, 2004, to December 30, 2009.  To warrant a disability rating in excess of 10 percent during this period, there must be some evidence shown prior to December 30, 2009, that the Veteran's diabetes mellitus required insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  However, the evidence of record indicated that the Veteran's hypoglycemic agent was initiated in conjunction with the December 30, 2009, treatment, and that the condition was regulated by diet prior to that time.  Such evidence includes reports from a VA examination conducted shortly prior to that time on December 18, 2009, noting that the Veteran was regulating his diabetes with diet alone with no medication.  In addition, the list of the Veteran's medications in conjunction with January 2009 and November 2009 VA outpatient treatment did not include a hypoglycemic agent as part of his regimen.  Finally, reports from the August 2008 and June 2007 VA examinations noted that the Veteran was not taking medication for his diabetes, and the report from the December 2005 VA examination indicated the Veteran's diabetes was controlled by diet alone.  

While it has been contended by the Veteran that private hospitalization for renal failure in 2008 included insulin, the reports from this treatment do not reflect this to be the case.  Moreover, the Veteran's wife contradicted this assertion at the June 2009 hearing before the undersigned, wherein she testified that "they were going to put him on insulin while he was in the hospital [but] they decided to try to treat it with his diet."  Given this testimony and lack of any evidence to corroborate the assertions that the treatment included insulin, the Veteran's assertions in this regard are of questionable credibility.  In short, there being no evidence that the Veteran's diabetes mellitus required insulin or a hypoglycemic agent prior to December 30, 2009, entitlement to an initial rating in excess of 10 percent for diabetes mellitus for the period from February 14, 2004, to December 30, 2009, cannot be granted.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board has considered the statements of the Veteran as to the extent of the worsening of his symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's diabetes mellitus for the period from February 14, 2004, to December 30, 2009, does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's diabetes mellitus for the period from February 14, 2004, to December 30, 2009, was adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus for the period from February 14, 2004, to December 30, 2009, is denied.  




REMAND

Unfortunately, another remand is required in this case as to the issues of entitlement to service connection for glaucoma and hypertension and entitlement to a disability rating in excess of 20 percent for diabetes mellitus for the period beginning December 30, 2009.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Additional evidence pertinent to the issue of entitlement to a disability in excess of 20 percent for diabetes mellitus for the period beginning December 30, 2009, and potentially pertinet to the claims for service connection for hypertension and glaucoma, has been received since the last Supplemental Statement of the Case was issued in May 2010.  This evidence, which includes reports of VA outpatient treatment in October 2010 and November 2010 and an August 2010 statement from a physician's assistant affiliated with the Pontiac Veterans Clinic, must be considered in a supplemental statement of the case.  38 C.F.R. §  20.1304(c).  As this physician's assistant described worsening symptomatology associated with diabetes, a VA examination to determine the current severity of the Veteran's diabetes will also be requested upon remand.  

In addition with respect to the issues of entitlement to service connection for hypertension and glaucoma, the records reflects an opinion following a November 2007 VA examination that the Veteran's glaucoma was not related to diabetes and opinions  following December 2005, June 2007 VA examinations, and January 2010 finding that the Veteran's hypertension was not related to diabetes.  However, these examinations did not specifically address whether glaucoma or hypertension were related to renal insufficiency resulting from diabetes, for which service connection was granted subsequent to these examinations by a February 2011 rating decision, nor has there been a specific opinion as to whether the Veteran's hypertension is due to his service connected cardiovascular disease.  In addition, the record reflects an opinion from a private nurse practitioner dated in June 2009 noting that glaucoma is associated with "reduced ocular blood flow" and that cardiovascular disease in addition to diabetes "may play a role" in the development of glaucoma.  As such, an opinion addressing whether there is an etiologic relationship between any service connected cardiovascular disability and glaucoma will be requested below.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a VA examination to determine the current extent of the impairment resulting from his service-connected diabetes.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is requested to opine as to whether the Veteran requires insulin and/or a restricted diet.  The extent, if any, to which his activities are regulated due to the diabetes mellitus should also be addressed.

The examiner should describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist, to include any peripheral neuropathy, diabetic neuropathy, or sexual dysfunction found on examination, and specifically describe the nature and severity of each.  If the Veteran does not suffer any such complications as a result of his diabetes mellitus, the examiner should so state.

The examiner is asked to opine on the impact of the claimed increase in severity of the disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

The examiner is to also specifically express an opinion as to whether the Veteran's hypertension was either (a) caused by, or (b) is aggravated (permanently worsened) by his service connected renal insufficiency, coronary artery disease, or any other complication of diabetes.  In doing so, the examiner must acknowledge the Veteran's report as to the onset and continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.

 2.  The RO/AMC shall afford the Veteran a VA eye examination to determine the nature and etiology of his asserted glaucoma.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary by the examiner should be undertaken.

The examiner is requested to identify all pathology found to be present.  Based on examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to whether it is at least as likely as not that any glaucoma found on examination was either (a) caused by, or (b) is aggravated (permanently worsened) by his service connected renal insufficiency, coronary artery disease, or any other complication of diabetes.  In doing so, the examiner must acknowledge the Veteran's report as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.
3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


